LEMMON, Justice
(dissenting from denial of writ application).
It is arguable that votes cast for a candidate who has withdrawn, but whose name appears on the machine or ballot, are validly east and should be counted for purposes of calculating a majority.1 It is just as arguable, however, that such votes are void for all purposes, similar to votes cast by spoiled ballots.
The legislature did not envision this situation when R.S. 18:502 and 511 were enacted, and since legislative intent is not evident, we should grant the application to resolve the problem.
Legislative clarification, although too late for this case, should be undertaken.

. Under this view, if such a candidate received 40% of the votes, the second candidate received 31%, and the third candidate received 29%, then a candidate who is the choice of only a small minority of the electors would be elected. The result reached by the court of appeal would prevent such an occurrence.